DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims 1,2, 12 , and 13 being rejected under 35 U.S.C. 112(b) as omitting essential elements have been fully considered and are persuasive.  The previous grounds of the rejection have been withdrawn. 

Applicant's arguments filed have been fully considered but they are not persuasive.
As per claims 1 and 13, it is argued by the Applicant it is not taught of “the hardware Trojan immunity device comprising…….an arbitrary pattern generator, coupled to a second input terminal of the multiplexer to provide pseudo-random data…..”.
The Applicant argues that the secondary teachings of Shi show that “the random number generator 602A of Shi is not coupled to the input terminal of the MUX 602d.”
The Examiner respectfully disagrees, the Applicant is only relying upon Figure 6 for their arguments.  Shi discloses of arbitrary pattern generator to provide random (pseudo-random) data to a multiplexer, as described in paragraph 0043.
It is noted that the Applicant’s concluding statement “Therefore, Shi fails to disclose “the hardware Trojan immunity device comprising:  …an arbitrary pattern generator, coupled to a second input terminal of the multiplexor to provide pseudo-random data” recited in amended claim 1.
The Examiner notes that claim 1 was not amended, clarification is requested.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner notes that the combination of Dorian in view of Shi are relied upon for disclosing of “the hardware Trojan immunity device comprising:  …an arbitrary pattern generator, coupled to a second input terminal of the multiplexor to provide pseudo-random data”

In response to the Applicant's argument that “Dorian is used for detecting virus (i.e. software attack) rather than detecting hardware Trojan (i.e. spy hardware attack)”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claim only recites of a “hardware Trojan immunity device”, the claims fail to positively recite of any detection of “trojan” data attacks, but merely arbitrarily labels the device by a particular name.  Doiron et al is relied upon for disclosing of a hardware Trojan immunity device (item #200 in Figure 2A; and col. 7, lines 58-63 and col. 8, lines 13-24), disposed in a data transmission path between an output terminal of a first circuit (item #260 in Figure 2A) and an input terminal of a second circuit (item #268 in Figure 2A).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Doiron and Shi, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, “it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide a randomized component that reduces data leakage due to hardware trojans that has been identified by Shu, see paragraph 0011 and 0013.  Although the teachings of Doiron et al disclose of using multiplexing to prevent anomalous attacks, the teachings of Shu disclose of an additional means to protect against data leakage due to hardware trojans.”

Applicant’s amendments filed with respect to dependent claims 2 and 12 have been fully considered.  The previous grounds of the rejection have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10-12, are rejected under 35 U.S.C. 103 as being unpatentable over Doiron et al, U.S. Patent 8,213,313 in view of Shi, US 2018/0089426.

As per claim 1, it is disclosed by Doiron et al of a hardware Trojan immunity device (item #200 in Figure 2A), disposed in a data transmission path between an output terminal of a first circuit (item #260 in Figure 2A) and an input terminal of a second circuit (item #268 in Figure 2A), the hardware Trojan immunity device (col. 7, lines 58-63 and col. 8, lines 13-24) comprising:
5a multiplexer (item #210 as shown in Figure 2A), wherein a first input terminal of the multiplexer is configured to be coupled to the output terminal of the first circuit (item #260 in Figure 2A), and an output terminal of the multiplexer is configured to be coupled to the input terminal of the second circuit (item #268 in Figure 2A)(col. 7, lines 58-63 and col. 8, lines 55-60);
a CPU (item #130 in Figure 2A), coupled to a second input terminal of the multiplexer (item #210 in Figure 2A) to provide data (col. 7, lines 58-63 and col. 8, lines 55-60); and
10a monitoring circuit (item #242 in Figure 2A), coupled to a control terminal of the multiplexer, and configured to monitor a data activity of the data transmission path and to control a routing of the multiplexer according to the data activity (col. 8, lines 13-16, 41-50, & 55-60).
Although the teachings of Doiron et al disclose of a CPU that provides the data to the multiplexer, the teachings fail to disclose of using an arbitrary pattern generator to provide pseudo-random data.  The teachings of Shi disclose of arbitrary pattern generator to provide random (pseudo-random) data to a multiplexer (paragraph 0043).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide a randomized component that reduces data leakage due to hardware trojans that has been identified by Shu, see paragraph 0011 and 0013.  Although the teachings of Doiron et al disclose of using multiplexing to prevent anomalous attacks, the teachings of Shu disclose of an additional means to protect against data leakage due to hardware trojans. 
As per claim 10, it is taught by Doiron et al wherein the arbitrary pattern generator comprises: a flip-flop string; 10a flip-flop, having a data input terminal coupled to a data output terminal of the flip-flop string, wherein a data output terminal of the flip-flop outputs the CPU; and an XNOR gate, having an output terminal coupled to a data input terminal of the flip-flop string, wherein a first input terminal of the XNOR gate is coupled to the data output 15terminal of the flip-flop, and a second input terminal of the XNOR gate is coupled to the data output terminal of the flip-flop string (col. 8, lines 13-16, 41-50, & 55-60).  The teachings of Doiron et al disclose of using hardware circuitry components, and the Examiner is interpreting those circuitry components to be comprised of logic gates and flip flops to perform the necessary functionality as were designed for fabrication of the circuitry as desired by Doiron et al.  The teachings of Shu are relied upon for disclosing of producing a randomized output, please refer above for the motivational reasoning of applying the teachings of Shu with Doiron et al.
As per claim 11, it is disclosed by Doiron et al wherein the monitoring circuit comprises: a flip-flop, having a trigger terminal configured to be coupled to the output terminal 20of the first circuit; and an addition circuit, having a first input terminal configured to receive a step value, wherein a second input terminal of the addition circuit is coupled to a data output terminal of the flip-flop, an output terminal of the addition circuit is coupled to a data input terminal of the flip-flop, and an overflow terminal of the addition circuit is coupled to the control terminal of the multiplexer (col. 8, lines 13-16, 41-50, & 55-60).    The teachings of Doiron et al disclose of using hardware circuitry components, and the Examiner is interpreting those circuitry components to be comprised of logic gates and flip flops to perform the necessary functionality as were designed for fabrication of the circuitry as desired by Doiron et al.
As per claim 12, it is disclosed by Doiron et al of al an operation method of a hardware Trojan immunity device (item #200 in Figure 2A), the hardware Trojan immunity device being disposed in a data transmission path between an output terminal of a first circuit (item #260 in Figure 2A) and an input terminal of a second circuit (item #268 in Figure 2A), the operation (col. 7, lines 58-63 and col. 8, lines 13-24) method comprising:
monitoring a data activity of the data transmission path by a monitoring circuit (item #242 in Figure 2A)(col. 8, lines 13-16 & 41-50);
5providing data by a CPU (item #130 in Figure 2A)(col. 7, lines 58-63); and
controlling a routing of a multiplexer (item #210 in Figure 2A) by the monitoring circuit according to the data activity, wherein a first input terminal of the multiplexer (col. 7, lines 58-63 and col. 8, lines 55-60) is configured to be coupled to the output terminal of the first circuit (item #260 in Figure 2A), a second input terminal of the multiplexer is coupled to the CPU data, and an output terminal of the 10multiplexer is configured to be coupled to the input terminal of the second circuit (item #268 in Figure 2A)(col. 8, lines 13-16, 41-50, & 55-60).
Although the teachings of Doiron et al disclose of a CPU that provides the data to the multiplexer, the teachings fail to disclose of using an arbitrary pattern generator to provide pseudo-random data.  The teachings of Shi disclose of arbitrary pattern generator to provide random (pseudo-random) data to a multiplexer (paragraph 0043).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide a randomized component that reduces data leakage due to hardware trojans that has been identified by Shu, see paragraph 0011 and 0013.  Although the teachings of Doiron et al disclose of using multiplexing to prevent anomalous attacks, the teachings of Shu disclose of an additional means to protect against data leakage due to hardware trojans.

Allowable Subject Matter
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431